 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                              EASTERN DISTRICT OF CALIFORNIA
 6
                                      SACRAMENTO DIVISION
 7

 8
     ANGELO KOLOBOTOS, an individual;                CASE NO.: 2:18-CV-03077-WBS-KJN
 9
                Plaintiff,
10   v.                                              ORDER DENYING MOHAMMAD
                                                     MAAZ’S REQUEST TO APPEAR
11                                                   TELEPHONICALLY
     DITECH FINANCIAL LLC; QUALITY
12   LOAN SERVICE CORPORATION; and
     DOES 1 through 20, inclusive,
13

14          Defendants.

15

16

17

18          Because of the unique circumstances of this case, including the fact that plaintiff resides
19   outside the State of California and his attorney has been unable to communicate with him, the
20   court requires that plaintiff’s attorney appear personally at the March 11, 2019 hearing on his
21   motion to withdraw, unless counsel can assure the court that plaintiff himself will attend the
22   hearing.
23          IT IS SO ORDERED.
24          Dated: March 5, 2019
25

26
27

28

29                                                  -1-
            [PROPOSED] ORDER GRANTING MOHAMMAD MAAZ’S REQUEST TO APPEAR
30                                 TELEPHONICALLY
